Citation Nr: 0700769	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), status-post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from July to December 
1982, from April 1984 to April 1988, and from February 1991 
to March 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board remanded this case to the RO in October 2004, via 
the Appeals Management Center (AMC), for further development 
and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The most persuasive medical evidence of record indicates 
CAD was not first manifest during service or within one year 
following the veteran's separation from service, nor is it 
otherwise due to service.


CONCLUSION OF LAW

CAD was not incurred or aggravated during service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III).

In this case, in March 2002 and November 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, and VA 
treatment and examination reports.

The veteran's representative has contended that instructions 
from the Board's October 2004 remand were not followed, 
specifically that service medical records were received after 
the veteran's examination - so not considered in that 
evaluation as the Board had directed.  However, as will be 
discussed below, a medical nexus opinion was indeed obtained 
in June 2006 based upon a review of the veteran's entire 
file, including his service medical records in question.  
Thus, the Board's October 2004 remand instructions were 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.).

The VCAA's provisions, in general, also have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against his claim for service connection, any 
question as to an appropriate downstream disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is at most harmless and does not 
prohibit consideration of his claim on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty while in service, or 
for aggravation during service of a preexisting injury or 
disease beyond its natural progression.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of at least 10 percent within one year 
of date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran contends that his CAD began in service and is 
evidenced by, or is somehow related to, chest pains and heavy 
breathing he experienced during service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But that said, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

As alleged, the evidence does show the veteran was treated 
for chest pain during service.  In addition, he since has 
been diagnosed with premature CAD, requiring five heart 
catheterizations and triple coronary artery bypass graft 
surgery.  The competent medical evidence does not show, 
however, he had a chronic heart condition within one year of 
service or that his current heart problems are related to the 
chest pains that he reported during service.

As already alluded to, the Board remanded this case to the RO 
in October 2004, noting that only a portion of the veteran's 
service medical records had been obtained and considered - 
the others presumed lost or destroyed.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  Fortunately, 
though, additional service medical records were obtained 
on remand, and they address all three periods of his military 
service.

A report of medical history associated with a May 1982 
enlistment examination includes the veteran's reference to 
chest pain.  But an objective clinical examination completed 
in response to this complaint indicates no then current 
findings, and a normal prognosis.

Service medical records from January 1985 indicate a 
diagnosis of probable exogenous obesity.  Outpatient records 
from May 1986 indicate the veteran complained of chest pain 
upon deep breathing or bending over.  Chest x-rays and an 
electrocardiogram were normal, and he was diagnosed with 
chest wall pain.  In June 1988, he completed a report of 
medical history wherein he indicated he was in good health 
and reported no heart-related abnormalities.  An undated 
discharge examination also notes no relevant abnormalities.

The veteran's service medical records resume at the outset of 
his February 1991 through March 1992 period of service.  A 
January 1991 examination report indicates a normal heart.  
Records from February 1991 indicate his cholesterol level was 
182 (milligrams/ deciliter).  In January 1992, he was found 
to have a cholesterol level of 256 - so elevated.  He was 
offered tobacco cessation and cholesterol management classes, 
but declined.  Another report from January 1992 included a 
full lipid profile and noted a cholesterol level of 211, with 
a low density lipoprotein level of 133, a high density 
lipoprotein level of 39, and a very low density level of 
lipoprotein of 38.  A physical evaluation noted normal 
findings without rubs murmurs or clicks upon auscultation.

These service medical records show the veteran did complain 
of chest pain while in the military, but there is no 
indication of any acute incident of heart trouble, and his 
objective clinical findings during the numerous evaluations 
in service were essentially normal, except for the report 
during the latter part of his last period of service that he 
had an elevated cholesterol level.  Even then, there was no 
resulting diagnosis of CAD or any other chronic heart 
condition during service or within one year following his 
discharge from service in March 1992.

The first indication of complaints or treatment for a heart 
condition after service is found in private outpatient 
records from October 1999, over seven years following the 
veteran's discharge from service.  In hospital records 
associated with a cardiac catheterization, he told his 
treating physician that the onset of his chest problems had 
occurred approximately one month prior to this instance of 
treatment.  This was reiterated in a November 1999 letter 
from the veteran's private cardiologist to another physician.  
Contemporaneous remarks by the veteran to his treating 
physician are probative, both in that he is competent to 
testify about what he feels and since these statements about 
the onset of his symptoms were made prior to filing a claim 
with VA for compensation - so at a time when there was no 
incentive, financial or otherwise, to fabricate information 
for personal gain.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Therefore, his initial symptoms after service 
were in September 1999 or thereabouts, i.e., approximately 
one month prior to his treatment in October 1999.  And in any 
case, 7 years had still elapsed between his discharge from 
the military and the onset of these symptoms.



Later in October 1999, after his initial treatment for a 
heart condition, the veteran underwent a triple coronary 
bypass operation without complications.  The surgeon who 
conducted this procedure wrote a report, wherein it was noted 
that the veteran's right coronary artery showed significant 
disease.  The surgeon characterized this disease as much 
worse than was anticipated.

In April 2002, the veteran underwent a VA heart examination.  
He brought records of private treatment to the examination 
and his service and medical history were discussed.  He 
described incidents of chest pain and shortness of breath in 
service.  He also described tightness in the left side of his 
chest and shooting pain down his left arm upon exertion.  He 
was noted to be taking Accupril, Atenolol, Cardizem, Imdur, 
and Lipitor.  His complaints of shortness of breath were 
described as confounding, in light of normal stress test 
results, but the examiner indicated that the fact the veteran 
smoked was a possible explanation.

In response to complaints of chest pain, the veteran also 
underwent a private cardiac catheterization in October 1999, 
with subsequent catheterizations in April 2000, September 
2000, and January 2004.  VA treatment records show an 
additional catheterization in May 2002.

Other relevant post-service medical records show continuing 
complaints of chest pain and an ongoing diagnosis of 
arteriosclerotic heart disease.  A stress test was performed 
in June 2001 and concluded with normal findings.  The veteran 
was found to achieve 89 percent of the maximum predicted 
heart rate.  A February 2002 private hospital record 
indicates an EKG detected possible left atrial abnormality, 
with possible myocardial ischemia.  Letters between various 
private cardiologists and physicians involved in the 
veteran's care and treatment between April 2000 and October 
2004 address problems such as angina, hyperlipidemia, 
premature CAD, catheterizations, advanced ischemic heart 
disease, and his previous coronary bypass surgery.



So, while the competent medical evidence confirms rather 
conclusively that the veteran has a current heart condition 
- and indeed has carried a diagnosis since at least October 
1999, there is no probative medical evidence indicating his 
heart condition began coincident with his service in the 
military or even within the one-year presumptive period 
following his discharge.

Concerning this determinative issue, several VA examiners 
have reviewed the veteran's claims file over the years - and 
yet - none have concluded there is a relationship between 
his military service and current CAD.  As mentioned, 
he underwent a VA examination in July 2002.  His post-service 
records were discussed by the examiner, including the then 
recent history of heart trouble.  The examiner indicated he 
was unable to establish a relationship (to service) in the 
absence of records to assist in making this important 
determination, such as the veteran's service medical records.  
Indeed, this is precisely why the Board remanded this case to 
the RO, via the AMC, in October 2004 - to try and obtain 
additional service medical records and have them considered 
in making this critical medical nexus determination.  See 
also VAOPGCPREC 20-95, Fed. Reg. 10064 (1996).

In a November 2004 addendum (obtained on remand) to the prior 
examination, the veteran's medical history was reviewed by a 
VA examiner to determine whether there was a relationship 
between the current heart condition and service.  By this 
time further development had produced some, but not all, of 
the veteran's service medical records.  Based on a review of 
his service medical records from 1992 only, including a lipid 
profile, the examiner opined that it was not likely that the 
veteran's current heart condition was related to service.  
The examiner noted there was no evidence linking anything 
during the veteran's last period of service and his current 
condition.  The examiner based his opinion, in part, on a 
calculation involving the veteran's age, lipid profile, and 
blood pressure from the time of his discharge.  Assuming a 
ten year interval of 1991 to 2001, he estimated a .2 to .4 
percent chance per year for developing symptomatic coronary 
atherosclerosis.  


Even more recently, in June 2006, there was another review of 
the veteran's service medical and other records by a VA 
physician - to provide further comment concerning the 
etiology of the heart condition at issue.  And with service 
medical records from all three periods of service now in the 
claims file, this physician confirmed that he took all of 
this evidence into consideration when making his 
determination.  The veteran's pertinent medical and service 
history was discussed.  The physician noted there was no 
indication of ill health from 1988 to 1999.  He also noted 
there was no history of CAD prior to 1999.  And based on this 
evidence, he concluded there was no connection between the 
veteran's current heart condition and his service in the 
military.  He added the veteran's condition was not caused 
by, aggravated by, or secondary to his military service.  
These remarks reflect consideration of prior notes by VA and 
private physicians alike.  Furthermore, because this opinion 
was based on a thorough review of both service medical 
records and current medical records, it is highly probative 
evidence against the veteran's claim.  The opinion has the 
proper factual foundation to receive a lot of weight and 
credibility; it was well informed, not predicated on 
unsubstantiated allegations, and as mentioned took into 
consideration the veteran's relevant medical and other 
history.  There also was a discussion of the rationale of the 
opinion, with mention of specific evidence in the file.  And 
this opinion is uncontroverted.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.



Since the veteran is a layman, no matter how sincere his 
belief that his CAD relates back to his military service, he 
simply does not have the necessary medical training and/or 
expertise to make this determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons and bases, the claim for service connection 
for CAD must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER


The claim for service connection for coronary artery disease, 
status-post coronary artery bypass graft, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


